Bookwalter, J. This is a claim for the sum of $20,000.00 as damages for injuries sustained by claimant when an iron fence surrounding the swine pen on the Illinois State Fairgrounds fell on claimant’s right foot. Beatrice Markley, the claimant, testified that she was a paying patron at the Illinois State Fair, and that, while she was in the swine shed at the Fair, one of the swine bumped against an iron fence causing it to be toppled over onto her right foot. Claimant further testified that she was taken to St. John’s Hospital in Springfield, Illinois, where x-rays of her right foot were taken; that she received treatment in the hospital, and remained there for three days. She developed an infection in her foot, and Dr. Bom, her physician, placed her in the Hinsdale Sanitarium and Hospital, Hinsdale, Illinois, where she remained for ten days. The evidence indicates that claimant was absent from her job for a period of eight weeks, and incurred medical expenses of $761.57. It was the duty of respondent to maintain the swine exhibit area in a reasonably safe condition. As the evidence points out, respondent failed to exercise this duty of care. An iron fence such as the one surrounding the swine pen would not have been knocked over had it been in a repaired and safe condition. From the transcript of the evidence it may be seen that claimant was acting with due care for her own safety at the time of the accident. This Court accordingly awards claimant the sum of $3,000.00.